FILED
                             NOT FOR PUBLICATION                           OCT 20 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


OSCAR ARMANDO FLORES-DE PAZ,                     No. 12-70316

               Petitioner,                       Agency No. A098-595-129

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted October 14, 2014**

Before:        LEAVY, GOULD, and BERZON, Circuit Judges.

       Oscar Armando Flores-De Paz, a native and citizen of El Salvador, petitions

pro se for review of the Board of Immigration Appeals’ (“BIA”) January 25, 2012,

order denying his motion to reopen removal proceedings. We have jurisdiction

under 8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion to


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
reopen. Najmabadi v. Holder, 597 F.3d 983, 986 (9th Cir. 2010). We deny the

petition for review.

      The BIA did not abuse its discretion in denying Flores-De Paz’s untimely

and number-barred motion to reopen because it considered the record and acted

within its broad discretion in determining that the evidence was insufficient to

demonstrate prima facie eligibility for the relief sought. See Najmabadi, 597 F.3d

at 986; Mendez-Gutierrez v. Gonzales, 444 F.3d 1168, 1172 (9th Cir. 2006)

(“vague and conclusory allegations” are insufficient to demonstrate a well-founded

fear of persecution). The record does not support Flores De-Paz’s contentions that

the BIA misstated facts, used faulty legal reasoning, or applied an incorrect legal

standard. If Flores De-Paz is seeking review of the BIA’s February 23, 2012,

order, Flores De-Paz did not petition for review of that order.

      PETITION FOR REVIEW DENIED.




                                          2                                    12-70316